 596312 NLRB No. 103DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1By letter dated February 9, 1993, the Respondent's answeringbrief was rejected by the National Labor Relations Board as un-
timely filed. The Respondent thereafter filed a motion to file brief
in support of decision of administrative law judge under Sec.
102.111(c), appealing the rejection of its answering brief. The Board
denied the Respondent's motion. 312 NLRB 595 (1993) (Member
Devaney dissenting).2All dates are in 1991.United Parcel Service and Highway and LocalMotor Freight Employees, Local Union No.
677, affiliated with International Brotherhood
of Teamsters, AFL±CIO. Case 26±CA±14618September 30, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn December 7, 1992, Administrative Law JudgeHubert E. Lott issued the attached decision. The Gen-
eral Counsel filed exceptions and a supporting brief.1The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.The single issue presented in this case is whether theRespondent unlawfully prohibited feeder driver em-
ployees at its Memphis, Tennessee facility from wear-
ing on their uniforms a lapel pin portraying union in-
signia. We find, contrary to the judge, that the Re-
spondent did so violate the Act.I. FACTUALBACKGROUND
The Respondent is engaged in the business of na-tionwide and international small package distribution.
The Respondent employs 1000 employees at its Mem-
phis facility, including 130 feeder drivers and 170
package drivers. Feeder drivers principally drive trac-
tor-trailers between the Respondent's various facilities,
sometimes pick up full customer trailers and leave
empty trailers, and occasionally pick up packages at
customer warehouses. Package drivers deliver packages
to customers.In June 1991,2Chief Job Steward and feeder driverMike Brewer attended the Union's convention in Or-
lando, Florida. On his return to the Memphis facility,
he distributed 50 lapel pins he had purchased at the
convention to feeder drivers who in his view were
loyal union members and in appreciation for their sup-
port of his attendance at the convention. The pin dis-
plays a union logo and an abbreviation of the Union's
name. The approximately dime-sized pin measures
five-eighths of an inch across and three-sixteenths of
an inch in length.Several feeder drivers commenced wearing the pinon the left collar of their company uniform. FeederManager Art Shumway directed these employees to re-move the pin because it was not part of their uniform.
They complied and informed Brewer. On July 11,
Brewer discussed the matter with Shumway. Shumway
ordered Brewer to remove his pin. Brewer refused.
Shumway consequently issued Brewer a written
memorandum dated July 11 prohibiting Brewer from
wearing union insignia pins on his uniform. The
memorandum was placed in Brewer's personnel file.On July 12, Feeder Division Manager Adkins issuedthe following notice to all feeder drivers:I've inquired about the IBT [pin] that some ofthe drivers have been wearing.You can not wear these pins according to Arti-cle 4 of the Contract. Job stewards, or designated
alternates, shall be allowed to wear an identifying
steward's badge, provided by the union, at all
times while on the employer's premises.At the present time only the steward's badgemay be worn on the uniform and while on duty
on UPS premises.So please do not wear these pins.Brewer continued to wear his pin, however. Severaldays later, Brewer and Adkins agreed that Brewer
would have all the other feeder drivers remove their
pins and Brewer would receive a written notice for
wearing the unauthorized union lapel pin. On July 17,
the Respondent issued a disciplinary warning to Brew-
er for wearing the union insignia pin.A. The Respondent's Personal AppearanceGuidelinesThe parties' most recent collective-bargaining agree-ment provides, in pertinent part, that ``[t]he employer
has the right to establish and maintain reasonable
standards concerning personal grooming and appear-
ance and the wearing of uniforms and accessories.''
The Respondent has long maintained such written per-
sonal appearance guidelines, which all of its uniformed
employees are required to sign. These guidelines pro-
vide, inter alia, that ``[t]he complete uniform is to be
worn while on duty. Uniforms are to be changed prior
to starting work and after completing work each day.
Only designated uniform items approved by UPS are
acceptable.''The record establishes that the Respondent maintainsthese guidelines to ensure a public image of neat,
clean, uniformed drivers. The record further establishes
that the Respondent has issued or authorized its drivers
employed at the Memphis facility to wear safe driving
pins, United Way pins, 1-million mile Mack truck
pins, and pins in support of Operation Desert Storm. 597UNITED PARCEL SERVICE3The pin is in fact significantly smaller than the union button,noted in the earlier case involving this Respondent, worn by its driv-
ers without objection from the Respondent. That button was slightly
less than 1 inch in diameter and displayed union insignia signifying
that current dues had been paid. United Parcel Service, supra, 195NLRB at 443, 450.4The judge failed to cite any authority supporting his assertionthat employees' subjective reasons for wearing union insignia are a
relevant factor in determining whether special circumstances have
been demonstrated justifying an employer's proscription of union in-
signia.Additionally, we cannot agree with the judge that dismissal of theinstant complaint is supported by his observation that at most a
grievance should have been filed protesting the Respondent's con-
duct at issue here. Inasmuch as the Respondent did not assert the
appropriateness of deferral to the grievance-arbitration procedure as
an affirmative defense in its answer to the complaint, nor raise any
such contention at the hearing, it was error for the judge to suggest
sua sponte that the instant case should be deferred to arbitration. Al-ameda County Assn., 255 NLRB 603, 605 (1981).B. The Judge's DecisionThe judge found that the Respondent lawfully pro-hibited its feeder drivers from wearing the union pin.
The judge found that the proscription of the pin arises
from the Respondent's strict personal appearance
guidelines for its uniformed drivers, which have been
applied nondiscriminatorily and are sanctioned by the
parties' contractual provision permitting the Respond-
ent to establish standards regarding the wearing of uni-
forms and accessories. The judge concluded that per-
mitting display of the union lapel pin would jeopardize
the Respondent's goal of projecting a public image of
its drivers as neatly uniformed. The judge additionally
observed that the prohibition against the pin worked
little hardship to employees' union activities because
the pins were distributed by Brewer for ``personal rea-
sons'' and had little to do with union support or mu-
tual aid and protection.The General Counsel argues in his exceptions, interalia, that employees have a protected right to wear
union insignia, and additionally argues that the Re-
spondent has discriminatorily proscribed wearing the
union lapel pin while permitting its uniformed driversto wear a variety of other pins. We find merit in the
General Counsel's exceptions.II. DISCUSSIONIt is well established that an employee has the pro-tected right to wear union insignia while at work. Re-public Aviation Corp. v. NLRB, 324 U.S. 793, 801±803(1945). In the absence of ``special circumstances,'' the
prohibition by an employer against the wearing of
union insignia violates Section 8(a)(1) of the Act. See,
e.g., Ohio Masonic Home, 205 NLRB 357 (1973),enfd. mem. 511 F.2d 527 (6th Cir. 1975). The Board
has found special circumstances justifying the proscrip-
tion of union insignia when its display may jeopardize
employee safety, damage machinery or products, exac-
erbate employee dissension, or unreasonably interfere
with a public image which the employer has estab-
lished, as part of its business plan, through appearance
rules for its employees. Nordstrom, Inc., 264 NLRB698, 700 (1982). The Respondent submits here that the
latter concern justifies its prohibition of the union lapel
pin.In determining whether an employer, in furtheranceof its public image business objective, may lawfully
prohibit uniformed employees who have contact with
the public from wearing union insignia, the Board con-
siders the appearance and message of the insignia to
determine whether it reasonably may be deemed to
interfere with the employer's desired public image.
Nordstrom, Inc., supra at 700±702. See Page AvjetCorp., 275 NLRB 773, 776±777 (1985). Indeed, in anearlier case the Board has held that the Respondent
here lawfully prohibited uniformed drivers from wear-ing a button 2-1/2 inches in diameter in support of acandidate in an intraunion election because the button
was found to be conspicuous in nature and interfered
with the projected public image of its drivers. UnitedParcel Service, 195 NLRB 441 (1972).We fully appreciate the Respondent's history of pre-senting to the general public its image of a neatly uni-
formed driver and acknowledge that this image is an
important business objective of the Respondent. Con-
trary to the judge, however, we cannot find that the pin
at issue in this case may reasonably be deemed to
interfere with the Respondent's objective. The pin is
small, neat, inconspicuous, and free of any provocativemessage or language.3In these circumstances, we can-not find that the pin when worn by the Respondent's
uniformed drivers interferes in any meaningful way
with their desired image as neatly attired. We accord-
ingly conclude that the Respondent has not dem-
onstrated special circumstances sufficient to justify its
prohibition of the unobtrusive union lapel pin. Cf.
Floridan Hotel of Tampa, 137 NLRB 1484, 1486(1962), enfd. as modified on other grounds 318 F.2d
545 (5th Cir. 1963). Customer exposure to union insig-
nia, standing alone, is not a special circumstance which
permits an employer to prohibit display of such insig-
nia by employees. Nordstrom, Inc., supra at 701±702.4Our conclusion is buttressed by the Respondent'sdiscriminatory conduct respecting the wearing of pins.
As the judge found, the Respondent has authorized its
Memphis facility drivers while in contact with the pub-
lic to wear safe driving pins, United Way pins, 1-mil-
lion mile Mack truck pins, and pins in support of Op-
eration Desert Storm. Indeed, the Respondent itself
issued some of those pins, at least two of which have
no apparent relation to the Respondent's business. All
of these pins are at least equal or greater in size than
the lapel pin at issue in this case. The Respondent has
thus discriminatorily enforced its personal appearance
guidelines by forbidding the union pin while permit- 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5In agreeing with his colleagues that the Respondent unlawfullyprohibited its employees from wearing a small union lapel pin,
Member Raudabaugh relies here solely on the ground that the Re-
spondent enforced its personal appearance guidelines in a discrimina-
tory manner.6We recognize that this case arises in the Sixth CircuitÐbecausethat is the circuit in which the unfair labor practices occurredÐand
that the Sixth Circuit has articulated its own view for determining
whether special circumstances have been demonstrated warranting
prohibition of union insignia. See Burger King Corp. v. NLRB, 725F.2d 1053 (6th Cir. 1984). The venue provisions of Sec. 10(f) of the
Act are such that our Order in this case may be subject to review
in other circuits, however. Arvin Industries, 285 NLRB 753, 757(1987). In any event, we note that our unfair labor practice findings
are sustainable under Sixth Circuit precedent. Thus, in Burger King,the court stated that a finding of ``special circumstances'' is not war-
ranted where, as here, the employer failed to enforce its policy in
a consistent and nondiscriminatory fashion. 725 F.2d at 1055.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ting, and even issuing to its drivers, a variety of pinscontaining other messages. Pay 'N Save Corp., 247NLRB 1346 (1980), enfd. 641 F.2d 697 (9th Cir.
1981).5We accordingly find that the Respondent violatedSection 8(a)(1) of the Act by ordering Brewer to re-
move a pin displaying union insignia, by issuing toBrewer on July 11 a written memorandum prohibiting
him from wearing union insignia pins on his uniform,
and by issuing to Brewer on July 17, 1991, a discipli-
nary warning for wearing the union insignia pin.6CONCLUSIONSOF
LAW1. The Respondent, United Parcel Service is nowand at all times material has been an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. Highway and Local Motor Freight Employees,Local Union No. 677, affiliated with International
Brotherhood of Teamsters, AFL±CIO is a labor organi-
zation within the meaning of Section 2(5) of the Act.3. By ordering Mike Brewer to remove a pin dis-playing union insignia, by issuing him a written
memorandum prohibiting him from wearing union in-
signia pins on his uniform, and by issuing him a dis-
ciplinary warning for wearing the union insignia pin,
the Respondent has violated Section 8(a)(1) of the Act.4. By the conduct described above in paragraph 3,the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) of the Act, we shall order the Respondent
to cease and desist from engaging in such conduct and
to take certain affirmative action. We shall order theRespondent, inter alia, to remove from its files any ref-erence to the written memorandum and disciplinary
warning issued to Brewer for wearing the union insig-
nia pin, and to notify him in writing that this has been
done and that the warning notice and memorandum
will not be used against him in any way.ORDERThe National Labor Relations Board orders that theRespondent, United Parcel Service, Memphis, Ten-
nessee, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Ordering employees to remove a pin displayingunion insignia, issuing employees written memoranda
prohibiting them from wearing union insignia pins on
their uniforms, and issuing employees disciplinary
warnings for wearing union insignia.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remove from its files any reference to the writ-ten memorandum dated July 11, 1991, issued to Mike
Brewer prohibiting him from wearing union insignia
pins on his uniform and the disciplinary warning dated
July 17, 1991, issued to Brewer for wearing union in-
signia, and notify him in writing that this has been
done and that the warning notice and memorandum
will not be used against him in any way.(b) Post at its facility in Memphis, Tennessee, copiesof the attached notice marked ``Appendix.''7Copies ofthe notice, on forms provided by the Regional Director
for Region 26, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply. 599UNITED PARCEL SERVICEAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
order employees to remove pins dis-playing union insignia and WEWILLNOT
issue employ-ees written memoranda prohibiting them from wearing
union insignia pins on their uniforms or issue employ-
ees disciplinary warnings for wearing union insignia.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
notify Mike Brewer that we have removedfrom our files any reference to the written memoran-
dum dated July 11, 1991, issued to him and prohibit-
ing him from wearing union insignia pins on his uni-
form and the disciplinary warning dated July 17, 1991,
issued to him for wearing the union insignia pin and
that the written memorandum and the disciplinary
warning will not be used against him in any way.UNITEDPARCELSERVICESusan B. Greenberg, Esq., for the General Counsel.Charles White, Esq., for the Respondent.Danny Milam, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEHUBERTE. LOTT, Administrative Law Judge. This casewas heard in Memphis, Tennessee, on December 19, 1991,
on unfair labor practice charges filed by Teamsters Local 667
on July 30, 1991. Complaint issued September 6, 1991, al-
leging violations of Section 8(a)(1) of the Act because Re-
spondent prohibited the wearing of an IBT pin on employee
uniforms and issued a warning to Job Steward Michael
Brewer for wearing an IBT pin.Respondent's answer to the complaint, duly filed, deniesthe commission of any unfair labor practices.The parties were afforded an opportunity to be heard, tocall, to examine and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of hearing, briefs
have been received from the parties.On the entire record, and based on my observation of thedemeanor of the witnesses, and in consideration of the briefs
submitted, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation with a place of business inMemphis, Tennessee, where it is engaged in small packagedistribution. During the previous 12-month period, Respond-ent, in the course and conduct of its business, derived gross
revenues in excess of $50,000 for the transportation of prod-
ucts, goods, and materials in interstate commerce as a com-
mon carrier operating between and among the various States
of the United States. By virtue of its operations described
above, Respondent functions as an essential link in the trans-
portation of products, goods, and materials in interstate com-
merce.The Company admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The Union and Respondent have a collective-bargainingagreement which expires July 31, 1993. Employees covered
under this agreement are feeder/drivers and package drivers,
as well as other employees. Feeder drivers drive tractor-trail-
ers from one company destination or hub to another. They
also function as city pickup drivers (CPU), picking up full
customer trailers and leaving empty trailers. Some CPU driv-
ers also pick up packages at customer warehouses. Package
drivers deliver packages to customers daily. Feeder drivers
come in contact with the public at restaurants and rest stops
and meet customers at their place of business. Package driv-
ers meet customers constantly. There are 130 feeder drivers,
170 package drivers, and 17 CPU drivers. The Memphis hub
has a total of 1000 employees.The latest collective-bargaining agreement contains an arti-cle covering uniforms, which reads in part:The employer agrees that if any employee is requiredto wear any kind of uniform as a condition of his/her
continued employment, such uniform, except shirts,
shall be furnished and maintained by the employer, free
of charge.Each seniority employee shall be entitled to a maxi-mum of ten shirts, five of which shall be winter shirts
and five of which shall be summer shirts. When a shirt
becomes worn, it will be turned in and replaced by a
new shirt.These shirts will be maintained by the employee.
The employer has the right to establish and maintainreasonable standards concerning personal grooming and
appearance and the wearing of uniforms and acces-
sories.The collective-bargaining agreement also allows job stew-ards or designated alternates to wear steward's badges while
on the Employer's premises. The collective-bargaining agree-
ment also contains an extensive grievance procedure with
binding arbitration.For at least 20 years, the Respondent has maintained uni-form standards which apply to feeder/drivers and package
drivers who are the only employees required to wear uni-
forms. These written personal appearance guidelines are
signed by all employees wearing uniforms and reads as fol-
lows:The complete uniform is to be worn while on duty.Uniforms are to be changed prior to starting work and 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
after completing work each day. Only designated uni-form items approved by UPS are acceptable.With the exception of shirts (which may be worn toand from work for the purpose of employee launder-
ing), the uniform is not to be worn off UPS premises
while off duty, or for personal use. Lockers are pro-
vided for the storage of uniform items while off duty.Shoes should be black or dark brown, of polishableleather. They are to be sturdy, slip resistant and main-
tained in a clean and polished condition.Undergarments that are visible shall be white orbrown and should not extend beyond the sleeves of the
shirt.These standards were established, according to West Ten-nessee Labor Relations Manager Charles Coleman, to give
the public the image of neat drivers and clean trucks, ``and
reputation was our driver and our package car and feeder.''
According to Coleman, ``our appearance standards allow us
to make deliveries, go to doctor's offices, go into nurses of-
fices, make a lot of deliveries in direct contact with the pub-
lic that other companies are not able to do that, and that's
been built around our public image, our business like clean,
uniformed drivers.''Mike Brewer, a chief job steward and feeder driver, at-tended the Teamsters convention in Orlando, Florida, in June
1991. While there, he purchased 50 IBT pins, which are five-
eighths of an inch across and three-sixteenths of an inch in
length. When he returned from the convention at the end of
June, he distributed these pins to the feeder drivers who were
loyal union members and supporters and as a token of appre-
ciation for supporting his attendance at the convention. Feed-
er drivers McDonald, Dees, Rogers, and Carl Johnson beganwearing the pins on the left collar of their company uniform.After McDonald, Rogers, and Johnson had worn the pinsfor several days, they were instructed to remove them by
Feeder Manager Art Shumway because the pins were not
part of their uniform. They complied with the instruction but
informed Mike Brewer, who confronted Shumway, on July
11, 1991. Shumway ordered Brewer to remove the unauthor-
ized pin and Brewer refused. Shumway made a note of the
conversation and put it in Brewer's personnel file.On July 12, 1991, UPS Feeder Division Manager GaryAdkins issued the following notice to all feeder/drivers:I've inquired about the IBT that some of the drivershave been wearing.You can not wear these pins according to Article 4of the Contract. Job stewards, or designated alternates,
shall be allowed to wear an identifying steward's
badge, provided by the union, at all times while on the
employer's premises.At the present time only the steward's badge may beworn on the uniform and while on duty on UPS prem-
ises.So please do not wear these pins.Brewer continued to wear the pin and, on July 15, 1991,Brewer, Feeder Managers Gary Adkins and Carl McVey, and
Job Steward Mark Dees held a meeting. It was agreed by the
parties that if Brewer was issued a written notice for wearing
an unauthorized pin, Brewer would arrange to have all the
other feeder/drivers remove their pins.On July 17, 1991, Gary Adkins issued to Brewer a writtenwarning notice under article 49 of the collective-bargaining
agreement for not being in compliance with UPS appearance
standards.Brewer admits that he didn't file a grievance under thecontract because he didn't feel it was a grievable matter. He
felt ``it'' was not covered in the contract although he admit-
ted that the contract gives UPS the right to set uniform
standards.The evidence disclosed that UPS has issued or authorizedthe wearing of safe driving pins, Desert Storm pins, United
Way pins, and 1-million mile Mack truck pins. Mark Dees
testified that he saw two employees wearing ``Jesus Saves''
pins on their uniforms but doesn't know whether manage-
ment ever noticed them. Respondent's supervisors testified
that they never noticed these pins.Analysis and ConclusionsMany cases in this area have to do with union organizingcampaigns where an employee's right to wear union buttons
and insignia are protected. Burger King, 265 NLRB 1507(1982). In Hertz Rent-A-Car, 305 NLRB 487 (1991), theissue presented in that case was whether an employee could
wear a union steward pin in the face of a consistent and non-
discriminatory employer policy that employees wear only au-
thorized uniforms where employees restricted by the policy
have contact with the public. The Board found no violation
in that case because all the criteria were met including con-
sistent and nondiscriminatory enforcement.The case at issue does not rise to the level of either theBurger King or Hertz cases, for several reasons. It shouldfirst be noted that Respondent and the Union have had a long
and apparently amicable collective-bargaining relationship.
Moreover, Respondent has a strict dress code for the package
and feeder drivers, which is sanctioned by the contract and
which is consistently enforced in a nondiscriminatory man-
ner. Furthermore, Respondent permits job stewards to wear
steward's pins when on Respondent's property.With this as background, the undisputed evidence indicatesthat Brewer wanted employees to wear an IBT pin for his
own personal reasons, i.e., as a token of appreciation for sup-
porting his attendance at the IBT convention. A reading of
the contract, in conjunction with the personal appearance
guidelines and in consideration of the fact that both applied
to package drivers as well as feeder drivers who wear iden-
tical uniforms, makes the separation of the two categories of
drivers impossible. Therefore, a finding of a violation would,
in effect, grant permission to all uniform drivers to wear un-
authorized union insignia.What this comes down to is balancing the hardship to em-ployees prohibited from wearing the IBT pin against the
hardship to the Respondent if it is allowed. Under the cir-
cumstances of this case, I can find no particular hardship to
the few employees if they are prohibited from wearing a pin
which was distributed to employees for personal reasons,
having very little to do with union support or mutual aid and
protection. On the other hand, finding a violation would not
only interfere with the contract rights of the parties but also
jeopardizes Respondent's dress code, which has been a cor-
nerstone of its business of longstanding duration.At most, a grievance should have been filed over Re-spondent's action. Accordingly, because finding a violation 601UNITED PARCEL SERVICEwould not effectuate the purposes and policies of the Act, Irecommend dismissing these allegations.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has not engaged in any violations of Sec-tion 8(a)(1) of the Act.[Recommended Order omitted from publication.]